Case 1:18-cr-00110-JJM-PAS Document 153 Filed 08/11/21 Page 1 of 6 PagelD #: 2135

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
JOSHUA MOORE, )
Petitioner, )
Vv C.R. No. 18-110-JJM-PAS-2
)
UNITED STATES OF AMERICA, )
Respondent. )
)
ORDER

I. BACKGROUND
In late 2019, Petitioner Joshua Moore pleaded guilty before this Court to one

count of Conspiracy to Distribute and Possession with Intent to Distribute 28 Grams
or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1) and b(1)(B) and § 846;
and three counts of Distribution of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1)
and b(1)(C) and 18 U.S.C. § 2 and Pinkerton v. United States, 328 U.S. 640 (1946).
ECF No. 76 at J 1. The conspiracy count carries a five-year mandatory minimum
term of incarceration. Jd. at { 99. In pleading guilty, Mr. Moore admitted to acting
as a cocaine base seller in a narcotics distribution conspiracy that was run out of the
State of Rhode Island’s Adult Correctional Institutions (“ACT”). See id. at J{ 9-18.
Mr. Moore was indicted following transactions with an undercover law enforcement
officer in Pawtucket, Rhode Island. Jd. at {J 14-18. At the time of the federal
indictment, Mr. Moore was serving a sentence in the ACI for violating the terms of
his state parole. Jd. at I 1, 46. Days after the indictment, this Court ordered Mr.
Moore detained. ECF No. 18, 27. Approximately eight months later, Mr. Moore was

1
Case 1:18-cr-00110-JJM-PAS Document 153 Filed 08/11/21 Page 2 of 6 PagelD #: 2136

released from state custody and transferred to federal custody. ECF No. 76 at {{ 1-
3, 46.

Prior to sentencing, United States Probation and Pretrial Services CUS.
Probation”) prepared a detailed 29-page Presentence Investigation Report (“Report”).
ECF No. 76. In preparing its Report, U.S. Probation interviewed Mr. Moore in the
presence of counsel. Jd. at § 63. Additionally, Mr. Moore’s brother verified
information for the personal history section of the Report. Jd. Information for the
Report was also corroborated by Defendant’s juvenile records file and medical records
from the ACI. Jd. at {{ 63, 78.

At sentencing, the Court asked Mr. Moore whether he had received a copy of
the Report, had had the opportunity to review the Report with counsel, and whether
counsel had answered all of Mr. Moore’s questions pertaining to the Report; Mr.
Moore answered in the affirmative. ECF No. 91 at 2-3 (02:18-03:02). This Court
sentenced Mr. Moore to a period of incarceration of 60 months to be followed by four
years of supervised release. ECF No. 86 at 2, 3. Mr. Moore did not direct appeal his
conviction. ECF No. 146 at 3.

Mr. Moore lodged a Petition for a Writ of Habeas Corpus under 28 U.S.C. §
2241, challenging the computation of his sentence and requesting that he be credited

the approximately eight months he served at the ACI on an unrelated state sentence.!

 

1 Notwithstanding that the Bureau of Prisons has sole discretion in the
calculation of an inmate’s period of incarceration, the Court lacks jurisdiction over
Mr. Moore’s habeas filing, as Mr. Moore is serving his sentence at the United States
Penitentiary Beaumont, Texas. This Court transferred Mr. Moore’s filing to the U.S.
District Court for the Eastern District of Texas. 1:21-cv-00293-JJM-PAS.

2
Case 1:18-cr-00110-JJM-PAS Document 153 Filed 08/11/21 Page 3 of 6 PagelD #: 2137

See 1:21-cv-00293-JJM-PAS, ECF No. 1 at § 5. Mr. Moore also docketed two filings
captioned as Motions to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §
2255 (1:18-cr-00110-JSJM-PAS-2, ECF No. 146, 149).2. Mr. Moore appears to argue
that U.S. Probation’s Report did not contain his “entire psych history,” ECF No. 146
at 7, and if it had, his “sentence .. . would have been decideld] differentlly].”° Jd. at
5. Mr. Moore’s second § 2255 filing (“Motion to Amend”) submits an additional
argument that Mr. Moore be resentenced under the Smarter Sentencing Act of 2021,
a bill that has not been enacted by Congress. ® SeeS. 1013, 117th Cong. §§ 1-5 (2021);

ECF No. 149 at 4.

The Court DENIES ECF No. 146, ECF No. 149, and ECF No. 152.

 

2 All ECF citations hereafter refer to 1:18-cr-00110-JJM-PAS-2.

3 Mr. Moore also submits that he has been experiencing a mental health issue
and, because — in his appraisal — the Report lacks his full psychiatric history,
correctional personnel are missing information critical to Mr. Moore’s alleged
condition; Mr. Moore also asserts that if the Report had contained his full psychiatric
history, Mr. Moore could have been “placed in a possible medical facility.” See ECF
No. 146 at 5, 7, 17. Notwithstanding that facility assignment is solely within the
discretion of the Bureau of Prisons, if an inmate does not believe that he or she is
receiving constitutionally protected medical care, an inmate may consider filing a
civil rights action under 42 U.S.C § 1983 in the jurisdiction where the inmate is
incarcerated.

4 Though the docketing text reads: “Motion for Retroactive Application of
Sentencing Guidelines under 18 USC 3582,” Mr. Moore’s Motion is captioned:
“MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY.” SeeECF No. 149. The Court
reviews this filing in the § 2255 context and construes the filing as a Motion to Amend.
ECF No. 149.

5 Mr. Moore rehashes this argument in a subsequent filing docketed as:
“MOTION for Release from Custody” (ECF No. 152), which the Court denies.

3
Case 1:18-cr-00110-JJM-PAS Document 153 Filed 08/11/21 Page 4 of 6 PagelD #: 2138

I. STANDARD OF REVIEW

A petitioner may seek post-conviction relief on the basis “that the sentence was
imposed in violation of the Constitution or laws of the United States, or that the court
was without jurisdiction to impose such sentence, or that the sentence was in excess
of the maximum authorized by law, or is otherwise subject to collateral attack . . ..”
28 U.S.C. § 2255(a). The last prong encompasses “assignments of error that reveal
‘fundamental defect[s]’ which, if uncorrected, will ‘result[ ] in a complete miscarriage
of justice, or irregularities that are ‘inconsistent with the rudimentary demands of
fair procedure.” David v. United States, 134 F.3d 470, 474 (1st Cir. 1998) (quoting
Hill v. United States, 368 U.S. 424, 428 (1962)).

Generally, § 2255 motions must be filed within a year of a final judgment or
else they are time-barred. See 28 U.S.C. § 2255(f); Ramos-Martinez v. United States,
638 F.3d 315, 320-21 (1st Cir. 2011). A court may extend the one-year deadline, but
only where “circumstances beyond the litigant’s control have prevented... promptl]
filing.” (citation omitted). Jd. at 322. A petitioner “must show (1) that he has been
pursuing his rights diligently, and (2) that some extraordinary circumstance stood in
his way and prevented timely filing.” Jd. at 323 (citing Holland v. Florida, 560 U.S.
631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

“In general, when a § 2255 motion is filed before adjudication of an initial §
2255 motion is complete, the district court should construe the second § 2255 motion
as a motion to amend the pending § 2255 motion.” See3 Charles A. Wright et

al., Federal Practice & Procedure § 637 (4th ed. 2010).
Case 1:18-cr-00110-JJM-PAS Document 153 Filed 08/11/21 Page 5 of 6 PagelD #: 2139

I. DISCUSSION

In Petitioner’s criminal case, judgment was docketed in November of 2019 and
became final shortly thereafter. See ECF No. 86. Applying the one-year general rule,
Mr. Moore’s motions are many months delayed. Mr. Moore has not demonstrated
that circumstances beyond his control prevented timely filing, such that the Court
would be inclined to engage in equitable tolling. See Ramos-Martinez, 638 F.3d at
322. Mr. Moore has made passing reference to facility lockdowns as a reason for his
delay. See ECF No. 146 at 9. This does not constitute an “extraordinary
circumstance” that prevented timely filing, particularly considering Mr. Moore
having been in possession of the Report well prior to sentencing. See ECF No. 91 at
02:18-03:02; Ramos-Martinez, 638 F.3d at 323. Mr. Moore has not demonstrated by
way of the record diligent pursuit of his rights in the intervening period. See Ramos-
Martinez, 638 F.3d at 323.

Mr. Moore’s filings are, thus, time barred.

IV. CONCLUSION
Therefore, the Court DENIES
1. Mr. Moore’s Motion to Vacate, Set Aside, or Correct Sentence under 28
U.S.C. § 2255 (ECF No. 146),
2. ECF No. 149, and

3. “MOTION for Release from Custody” ECF No. 152.
 

Case 1:18-cr-00110-JJM-PAS Document 153 Filed 08/11/21 Page 6 of 6 PagelD #: 2140

ITIS O ah (
|

John J. McConnell, Jr. , ~
Chief Judge
United States District Court

 

August 11, 2021
